DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed January 5th 2022, claims 1-30 are pending for examination with a May 6th 2019 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1-3, 8-9, 12-13, 20-21, and 28-30 are amended. Claims 31-33 are newly added and claims 11, 19, and 27 are canceled. Claim rejections under 35 USC §112(a) are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10, 12-18, 20-26, and 28-33 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 1, the feature “a time approaching an hour boundary between the first hour of the day and a second hour of the day” is unclear. It is unclear what minute range of time is considered as “approaching” 
	In claim 2, the feature “in accordance with a determination that the user input is not received within a predetermined duration of time after outputting the alert” is a negative limitation that cannot be searched and therefore cannot be cited. Said feature is cited as “alert displayed after receiving an input” in the present Office action until further clarification provided.
	In claim 3, the feature “a determination that the display device is in a non-active state” is unclear. It is unclear if the determination is done by determining that a user is not viewing the display or by determining that the display is not displaying content? Claim 3 recites negative limitations that are not searchable and therefore not citable. The recited determination, however, is either a negative limitation or a user action. User actions do not carry any patentable weight. Claim 3 is rejected for the rationale given for claim 1 until further clarification provided.
In claim 6, the feature “first transitional user interface object that is the combination of the first user interface object and the second user interface object depicts the first user interface object interacting with the second user interface object” is unclear. It is unclear what exactly this “interacting” is? How does an object interact with another object?
The example given in the Specification of the present invention is even more confusing. As depicted in Figure 6E, a component 624 of user interface object 622 is interacting (i.e., eating component 626) with another component of user interface object 622, which is certainly not another user interface object as claimed. Accordingly, said feature is not cited in the present Office action until further clarification provided. Claim 6 is rejected for the rationale given for its parent claim 1.

5.	The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. §112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claims 31-33 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Newly added claims 31-33 recite all negative limitations except one “the second time of the day is after the first time of the day and is within the first hour of the day”, which, however, is already recited in their parent claims 1, 8, and 9 respectively. Negative limitations contains no subject matter and therefore cannot be searched. Accordingly, negative limitations are not cited in the present Office action until further clarification provided.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-11, 13-19, and 21-33 are rejected under 35 U.S.C. §103 as being unpatentable over Murai (US 2018/0088537), hereinafter Murai, and further in view of Nelson et al. (US 2018/0157452), hereinafter Nelson.
Claim 1
“a display device; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for” Nelson [0006] discloses “at least one processor and a memory” and Nelson [0081] discloses “a touch sensitive screen”:

“displaying, via the display device and at a first time of a day that is within a first hour of the day; an indication of time that indicates the first time of the day” Murai Figure 3C depicts a first time of day, e.g. 8 o’clock;

“a first user interface object, wherein the first user interface object has a first shape that indicates the first hour of the day” Murai Figure 3D depicts a first shape of the first user interface object, e.g. two horizontally paralleled areas, one pointer presence area and one pointer absence area;

“displaying, via the display device and a second time of the day, wherein the second time of the day is a time approaching an hour boundary between the first hour of the day and a second hour of the day” Murai Figure 4C depicts a second time of day, e.g. the minute hand approaching the second time of the day, i.e. 9 o’clock;

“a first transitional user interface object that is a combination of the first user interface object and a second user interface object” Murai [0088] and Figure 9D depict three areas corresponding to pointer movement areas, horizontal center pointer presence area is transitioning from one pointer absence area to another
pointer absence area;

“displaying, via the display device and at a third time of the day, wherein the third time of the day is within the second hour of the day” Murai Figure 3A illustrate a third time of the day, e.g. 11 o’clock;

“the indication of time, wherein the indication of time indicates the third time of the day; and the second user interface object different from the first user interface object, wherein the second user interface object includes a second shape that indicates the second hour of the day” Murai Figure 4D depicts a second shape of the second user interface object, i.e. two vertically paralleled areas, one pointer presence area and one pointer absence area;

“displaying, via the display device and at a fourth time of the day, wherein the fourth time of the day is a time approaching an hour boundary between the second hour of the time and a third hour of the day: the indication of time, wherein the indication of time indicates the fourth time of the day” Murai Figure 9A illustrate a fourth time of the day, e.g. 12 o’clock;

“a second transitional user interface object that is a combination of the second user interface object and a third user interface object” Murai [0088] and Figure 9B depict three areas corresponding to pointer movement areas, the vertical center pointer presence area is transitioning from one pointer absence area to another pointer absence area;

“displaying, via the display device and at a fifth time of the day, wherein the fifth time of the day is within the third hour of the day: the indication of time, wherein the indication of time indicates the fifth time of the day” Murai Figure 9C illustrate a fifth time of the day, e.g. 2 o’clock;

“the third user interface object different from the first user interface and the second user interface object, wherein the third user interface object includes a third shape that indicates the third hour of the day” Murai Figure 3B depicts a third shape of the third user interface object, e.g. two horizontally paralleled areas, one pointer presence area and one pointer absence area.

Murai and Nelson disclose analogous art. However, Murai does not spell out the “memory” as recited above. It is disclosed in Nelson. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Nelson into Murai to enhance its time management functions.

Claim 3
“in accordance with a determination that the display device is in a non-active state, displaying, via the display device, the indication of time without displaying the first transitional user interface object that is the combination of the first user interface object and the second user interface object” Murai Figure 3C depicts a first time of day, e.g. 8 o’clock.

Claim 4
“transitioning from displaying the first user interface object to displaying the second user interface object, wherein the transitioning corresponds to the first user interface object turning into the second user interface object” Nelson [0051] discloses “display pre-rendered images of stationary and moving components of the GUI that move or rotate with changes in time”.

Claim 5
“wherein the transitioning is continual from the first time to the third time” Murai [0041] discloses “an image of a flower bud that gradually blooms in conjunction with the movement of a minute hand or an hour hand”.

Claim 6
“wherein the first transitional user interface object that is the combination of the first user interface object and the
second user interface object depicts the first user interface object interacting with the second user interface object” Nelson [0004] discloses “a rendering of the original watch face GUI is decomposed into multiple image layers of moving and non-moving graphical parts (e.g., ‘sprite graphics’)”; the first user interface object interacting with the second user interface object is not cited. See 35 USC §112(b) rejection.

Claim 7
“wherein displaying the first transitional user interface object that is the combination of the first user interface object and the second user interface object includes displaying an animation involving the first user interface object and the second user interface object” Murai [0041] discloses “an image of a flower bud that gradually blooms in conjunction with the movement of a minute hand or an hour hand”.

Claims 8-9
Claims 8 and 9 are each rejected for the rationale given for claim 1.

Claim 10
“wherein the first transitional user interface object that is the combination of the first user interface object and the second user interface object includes a visual blend of the first shape of the first user interface object and the second shape of the second user interface object” Murai [0041] discloses “an image of a flower bud that gradually blooms in conjunction with the movement of a minute hand or an hour hand”.

Claims 13-18
Claims 13-18 are rejected for the similar rationale given for claims 3-7 and 10 respectively.

Claims 21-26
Claims 21-26 are rejected for the similar rationale given for claims 3-7 and 10 respectively.

Claim 28
“the indication of time and the third user interface object are displayed at the fifth time of the day without displaying the first user interface object, the second user interface object, and a fourth user interface object, the fourth user interface object has a fourth shape that indicates a fourth hour of the day” Murai Figure 9C illustrate a fifth time of the day, e.g. 2 o’clock; and Murai Figure 4B depicts a user interface object (the third user interface object as claimed) with vertically two parallel areas, all hands on the pointer presence area parallel to another pointer absence area;

“the fourth user interface object has a fourth shape that indicates a fourth hour of the day, the fourth user interface object is different from the first user interface object, the second user interface object, and the third user interface object, and the one or more programs further include instructions for: displaying, via the display device and at a seventh time of the day:” Murai [0041] discloses “an image of a flower bud that gradually blooms in conjunction with the movement of a minute hand or an hour hand”, the gradually blooming flower bud is the fourth user interface object as claimed; and Murai Figure 3C and Figure 4C inherently discloses many different times of the day including “a seventh time of the day”;

“displaying, via the display device and at an eighth time of the day: the indication of time, wherein the indication of time indicates the eighth time of the day; and the fourth user interface object” Murai [0041] discloses “an image of a flower bud that gradually blooms in conjunction with the movement of a minute hand or an hour hand”.

Claims 29-30
Claims 29 and 30 are each rejected for the rational given for claim 28.

Claim 31
“the second time of the day is after the first time of the day and is within the first hour of the day” Murai Figure 3C depicts a first time of day, e.g. 8 o’clock; and Murai Figure 4C depicts a second time of day, e.g. the
minute hand approaching the second time of the day, i.e. 9 o’clock.

Claims 32-33
Claims 32 and 33 are rejected for the similar rationale given for claim 31.

10.	Claims 2, 12, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Nelson et al. (US 2018/0157452), hereinafter Nelson, in view of Murai (US 2018/0088537), hereinafter Murai, and further in view of Matas (US 9,606,695), hereinafter Matas.
Claim 2
“outputting, by the electronic device and at a sixth time of the day, wherein the sixth time of the day is within the
first hour of the day, an alert” Murai Figure 3C and Figure 4C inherently discloses “a sixth time of the day” as claimed;

“after outputting the alert, receiving user input, and in response to receiving the user input: in accordance with a determination that the user input is not received within a predetermined duration of time after outputting the alert, displaying, via the display device” Matas col.13 lines 48-55 further discloses “the user may cause the notifications to be displayed on the screen of the device by making a specific input (e.g., tapping the screen or clicking an icon)”,

“the indication of time without displaying the first transitional user interface object that is the combination of the first user interface object and the second user interface object” Murai Figure 3C and Figure 4C inherently discloses “a sixth time of the day” as claimed;

Murai, Nelson, and Matas disclose analogous art. However, Murai does not spell out the “input is not received within a threshold time” as recited above. It is disclosed in Matas. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Matas into Murai to enhance its time management functions.
Claims 12 & 20
Claims 12 and 20 are rejected for the similar rationale given for claim 2.

Response to Arguments
11.	Applicant's arguments filed January 5th 2022 have been fully considered but they are not persuasive.
	35 USC §112(b)
	Claims 2 and 3 are amended by way of the present Amendment. As a result, rejections to claims 2 and 3 under 35 USC §112(b) set forth in prior Office action are withdrawn.
Regarding claim 6 rejection, applicant points out paragraph [0168] of the Specification of the present application and argues that “‘… interacting includes a graphical object performing an action that affects another graphical object….’ Specification provides the examples of ‘interacting’ as second graphical object 620 eating first graphical object 614 and/or a first graphical object pushing a second graphical object. … Applicant asserts that one of ordinary skill in the art would understand the term ‘interacting’ recited in claim 6 when read in view of paragraph [0168] of the originally-filed Specification”. Said argument is not persuasive because interacting is easy to understand but “interacting” between two user interface objects is not.
 It is unclear how does a user interface object interacts with another user interface object? No description is given in the Specification of the present invention. It is further unclear, according to applicant’s argument, that “a graphical object performing an action” “affects another graphical object”?
An ordinary skilled in the art understands that a graphical object, such as an icon, does not perform any function without a specific user input, such as a double clicking. It is also well known in the art that each icon on desktop or home screen is independently representing an operation, a function, or an application. How does one icon affects another icon after performing an action? Hence, claims 2-3 and 6 are rejected under 35 USC §112(b).

	35 USC §103
	Applicant first argues about the cited Nelson disclosure for rejecting claim 11. Claim 11 is canceled by way of the present Amendment. Particularly, the feature recited in claim 11 “first period of time” and “second period of time” is not incorporated into its independent claim 1. Discussion of the cited portion of prior art reference for claim 11 is deemed unnecessary.
 Further, applicant argues that “Nelson appears to disclose that the sundial complication transitions between only two different images (e.g., the image of the moon and the image of the sun) at only two times per day (e.g., sunrise and sunset). … At most, Murai discloses that the same animation of a flower blooming is displayed during the course of each hour of the day. … Murai fails to disclose or suggest at least ‘a first transitional user interface object that is a combination of the first user interface object and the second user interface object’ and ‘a second transitional user interface object that is a combination of the second user interface object and the third user interface object,’ as required by amended independent claims 1, 8, and 9.” Said argument is not persuasive.
Nevertheless, prior art citations of claim rejections are amended in the present Office action for better review of the cited references. Specific explanations, such as what is considered the first or second hour of the day, are also provided for a thorough reading of the cited references.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175